Citation Nr: 1111793	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-46 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia




THE ISSUE

Entitlement to an increase in the 20 percent evaluation currently assigned for residuals of left knee injury, status post ACL reconstruction with residual scar.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from September 1981 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 decision by the RO which denied, in part, an increased rating for the Veteran's left knee disability.  

This case was also developed on the matter of entitlement to an increased compensable evaluation for residuals of a fractured right wrist.  The Veteran filed a timely notice of disagreement of the March 2008 rating action that confirmed the noncompensable evaluation, but he specifically limited his substantive appeal to the increased rating for the left knee.  See 38 C.F.R. § 20.200 (2010) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  


FINDING OF FACT

The Veteran's left knee disability, status-post partial meniscectomy, is manifested by pain, arthritis and some limitation of motion without instability or subluxation; functional limitation due to pain, weakness, incoordination, fatigability, repetitive use or during flare-ups commensurate with the criteria for a higher evaluation is not demonstrated.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 percent for residuals of left knee injury, status post ACL reconstruction with residual scar are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5259, 5010-5260 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was afforded VA QTC examinations in February 2008 and March 2010, and was offered an opportunity for a personal hearing, but declined.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's left knee disability since the March 2010 QTC examination.  The Board finds the above QTC examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners interviewed and examined the Veteran, elicited a detailed medical history, and provided the information necessary to evaluate the left knee disability under the applicable rating criteria.  

Neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that VA's duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Left Knee Disability

The Veteran contends that he has chronic pain, weakness, instability, and limitation of motion in his left knee, particularly on prolonged walking or standing, and believes that he is entitled to a higher evaluation for the service-connected disability.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran was examined by VA (QTC) twice during the pendency of this appeal.  The evidence of record also includes numerous VA and private medical records showing treatment for various maladies, including left knee problems from 2007 to 2010.  The Veteran's complaints and the clinical findings on all of the additional reports were not significantly different and included complaints of pain, stiffness, popping, swelling, instability, limitation of motion, and flare-ups with physical activity and inclement weather.  The Veteran denied any give-way or incapacitating episodes.  

On VA QTC examination in February 2008, the Veteran was shown to have four well-healed surgical scars (three linear and one circular) on the left lower extremity.  The scars were hyperpigmented, without tenderness, ulceration, adherence, tissue loss, keloid formation, abnormal texture, edema, inflammation, hypopigmentation, instability, or disfigurement.  The left knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, guarding of movement, subluxation, locking pain, genu recurvatum or crepitus.  Extension/flexion was from zero to 140 degrees without pain.  The examiner indicated that there was no additional limitation of motion due to fatigue, weakness, lack of endurance or incoordination after repetitive use, but that there was additional limitation of motion of five degrees due to pain.  Anterior and posterior cruciate and medial and lateral collateral ligament stability testing was within normal limits.  X-ray studies of the left knee were within normal limits.  The diagnoses included status post left knee ACL reconstruction with scar.  

On VA QTC examination in March 2010, the Veteran's complaints were essentially the same, manifested principally by pain and limitation of motion with physical activities and inclement weather.  The Veteran's posture, gait, and tandem walk were normal.  There was some crepitus, but no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, genu recurvatum or locking pain.  Extension/flexion was from zero to 120 degrees with pain beginning at 90 degrees.  There was no additional limitation of motion on repetitive movement.  Anterior and posterior cruciate and medial and lateral collateral ligament stability testing was within normal limits.  X-ray studies revealed degenerative arthritic changes in the left knee.  

The VA outpatient records showed that the Veteran was seen on a couple of occasions for left knee pain, but did not include any specific clinical findings other than some tenderness to palpation when seen in July 2010.  

The private medical reports showed that the Veteran was evaluated on three occasions, in October 2009 and March and May 2010.  The Veteran's complaints and the clinical findings were not significantly different from the two VA QTC examinations and showed that he had full and painless range of motion (active and passive) in the left knee without crepitus, swelling, weakness, instability or subluxation.  Other than some joint line tenderness and a positive McMurray's test, the objective findings were within normal limits.  

The Veteran's left knee disability is rated 20 percent disabling under Diagnostic Code (DC) 5257, for moderate impairment of the knee.  DC 5257, however, contemplates recurrent subluxation and lateral instability; manifestations which have not been demonstrated on any examination or medical report since the Veteran's knee surgery in 1993.  The Board finds that Diagnostic Code 5257 is not the appropriate Diagnostic Code for evaluating the Veteran's left knee disability.  

Other potentially applicable rating codes which provide a basis for assigning an evaluation in excess of 20 percent include DC 5256, which requires ankylosis of the knee joint.  DC 5260 provides for a 30 percent rating when flexion of the knee is limited to 15 degrees.  DC 5261, provides for a 30 percent when extension is limited to 20 degrees; 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  DC 5262 allows for a 30 percent rating when there is malnunion of the tibia and fibula with marked knee or ankle disability, and 40 percent for nonunion with loose motion requiring a brace.  

In this case, the Veteran does not demonstrate an actual loss of motion in the left knee sufficient to warrant the assignment of a separate rating based on limitation of motion under DCs 5260 or 5261.  As the Veteran retains good range of motion in the left knee and there is no evidence of malunion or nonunion of the tibia and fibula, the other potentially applicable diagnostic codes are factually inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

However, there is diagnostic evidence of arthritis in the left knee.  In this regard, DC 5010 provides that arthritis due to trauma that is substantiated by x-ray findings will be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Under this code, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Id. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

The objective evidence of record showed that the Veteran has arthritis in the left knee by x-ray examination.  He was also shown to have mild limitation of flexion to 120 degrees in the left knee on QTC examination in March 2010.  Although the Veteran was shown to have normal range of motion on subsequent private examinations in May and June 2010, the QTC examiner did not indicate whether the limitation of motion on examination was associated with a flare-up or poor effort.  Given the lack of any other significant findings, i.e., swelling, effusion, weakness, etc., the Board can only presume that the range of motion findings represented the degree of actual impairment at that time.  The Veteran would be entitled to a 10 percent evaluation for demonstrable left knee arthritis with a limitation of motion to less than a compensable degree.  Moreover, he has undergone a partial meniscectomy and the criteria for a 10 percent rating for symptomatic removal of semilunar cartilage could be assigned.  See 38 C.F.R. § 4.71a Diagnostic Code 5259.  This is the maximum evaluation warranted under this Diagnostic Code.  

An evaluation in excess of 10 percent for arthritis with limitation of motion is not warranted, however, because a 20 percent evaluation would require either flexion of the knee limited to 30 degrees, or limitation of extension of the knee to 15 degrees.  See DCs 5260 and 5261.  Here, the Veteran was not shown to have actual limitation of flexion in the left knee to less than 120 degrees or limitation of extension to greater than zero degrees.  Thus, a rating in excess of 10 percent based on limitation of motion is not warranted.  

The evaluation of a musculoskeletal disability requires consideration of all of the functional limitations imposed by the disorder, including pain, weakness, limitation of motion, and lack of strength, speed, coordination or endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss must, however, be supported by objective evidence of pathology in the joint.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.40.  

In this regard, the Board recognizes that the Veteran's left knee pain impacts on his ability to engage in some activities.  However, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective evidence of any additional functional loss of use due to pain or on repetitive use of the left knee to the degree commensurate with the criteria for an evaluation in excess of 10 percent at any time during the appeal period.  Assuming, for the sake of argument, that the onset of demonstrable pain at 90 degrees on QTC examination in March 2010, represented the degree of functional impairment, such limitation would not satisfy the required degree of actual or functional limitation of flexion for the next higher evaluation of 20 percent.  Thus, the Board finds that the overall level of functional impairment in the left knee is adequately compensated by the current 20 percent evaluation assigned.  

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment of the left knee does not suggest that he has sufficient symptoms at any time during the pendency of this appeal, so as to warrant the assignment of an evaluation in excess of the 20 percent evaluation assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with the left knee disability is significant.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected left knee disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral 



for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased evaluation for residuals of left knee injury, status post ACL reconstruction with residual scar is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


